                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                  CASE NUMBER: 2:04CR80-007
                      Plaintiff,
                                                  USM Number: 08104-027
        vs.

LANCE FOSTER                                      THOMAS N. O’MALLEY - FCD
                      Defendant.                  DEFENDANT’S ATTORNEY


                       AMENDED JUDGMENT IN A CRIMINAL CASE

Date of Original Judgment: 6/20/2007

Reason for Amendment: Reduction of Sentence Pursuant to § 404 of First Step Act of 2018
and 18 U.S.C. § 3582(c)

THE DEFENDANT was found guilty on Count 7 of the Superseding Indictment after a Jury Trial
held on 10/30/2006 through 11/6/2006.

ACCORDINGLY, the Court has adjudicated that the Defendant is guilty of the following offense:

      Title, Section & Nature of Offense           Date Offense Ended        Count Number

 21:841(a)(1) and 851 and 18:2:                         June 2004                  7s
 DISTRIBUTION OF 50 GRAMS OR MORE
 OF COCAINE BASE, COMMONLY KNOWN
 AS CRACK COCAINE AND AIDING AND
 ABETTING


The Defendant was found not guilty of Count 2s.

The Defendant is sentenced as provided in page 2 of this Judgment.

                                           March 28, 2019
                                           Date of Imposition of Judgment
                                           s/ Theresa L. Springmann
                                           Signature of Judge
                                           Theresa L. Springmann, Chief Judge, U.S. District Court
                                           Name and Title of Judge
                                           March 28, 2019
                                           Date
Defendant: LANCE FOSTER                                                             Page 2 of 2
Case Number: 2:04CR80-007




                                     IMPRISONMENT

The Defendant has been released from the custody of the United States Bureau of Prisons.


                                  SUPERVISED RELEASE

The Defendant shall be on supervised release for a term of 8 YEARS.


                            CONDITIONS OF SUPERVISED RELEASE

The provisions of the original Judgment entered on 6/20/2007 otherwise remain unchanged.


                              CRIMINAL MONETARY PENALTIES

The provisions of the original Judgment entered on 6/20/2007 otherwise remain unchanged.




                                             2
